

117 HJ 6 IH: Proposing an amendment to the Constitution of the United States to limit the number of terms an individual may serve as a Member of Congress.
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA117th CONGRESS1st SessionH. J. RES. 6IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Fitzpatrick (for himself, Mr. Gallagher, Mr. Hollingsworth, and Mr. Zeldin) submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to limit the number of terms an individual may serve as a Member of Congress.That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification: —1.No person shall serve as a Representative for more than six two-year terms. Service as a Representative for more than one year of any two-year term shall be treated as a complete term for purposes of this section, without regard to whether the service was completed by the individual originally elected to the term.2.No person shall serve as a Senator for more than two six-year terms. Service as a Senator for more than three years of any six-year term shall be treated as a complete term for purposes of this section, without regard to whether the service was completed by the individual originally elected to the term.3.This article shall not apply to any person who served as a Representative or as a Senator during any Congress occurring before the One Hundred Seventeenth Congress..